EX‑35.4 (logo) Rialto CAPITAL 2016 Annual Statement of Servicer Compliance (Item 1123) Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of December 1, 2015 by and among Morgan Stanley Capital I Inc., as Depositor, Midland Loan Services, A Division of PNC Bank, National Association as Master Servicer, Rialto Capital Advisors, LLC as Special Servicer, Wells Fargo Bank, National Association as Trustee, Certificate Administrator, Certificate Registrar, Authenticating Agent and Custodian and Situs Holdings, LLC as Trust Advisor relating to the Morgan Stanley Capital I Trust 2015-UBS8, Commercial Mortgage Pass-through Certificates, Series 2015-UBS8 (MCSI 2015-UBS8) The undersigned, a duly authorized officer of Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”) herein certifies to the following: 1.
